Citation Nr: 1754266	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  11-24 359		DATE
		

THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include paranoid schizophrenia, claimed as amnosis/amnesia and dissociative disorder.


ORDER

New and material evidence having been received, the appeal to reopen service connection for PTSD is granted.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an April 1997 Board decision, and the Veteran did not appeal of the decision. 

2.  Evidence received since the April 1997 Board decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C. §§ 5103, 5103A, 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from April 1969 to April 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a previous denial of service connection for PTSD and denied service connection for paranoid schizophrenia.

The Veteran was denied service connection for PTSD in an April 1997 Board decision.  As such, the Board must initially determine whether new and material evidence has been submitted to reopen the claim for service connection prior to addressing the claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In May 2017, the Veteran testified in a Board hearing before the undersigned at the RO and the transcript is of record.  

The issues of service connection for PTSD and an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

1.  New and material evidence

Prior unappealed RO and Board decisions are final.  38 U.S.C. §§ 7105(b); 38 C.F.R. §§ 3.1600(d), 20.302(a), 20.1103.  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claims for service connection for PTSD was previously considered and denied in an April 1997 Board decision.  The claim was denied because service treatment records (STRs) were silent for mention of complaint, treatment, or hospitalization for any psychiatric symptoms, and there was not a competent medical diagnosis of PTSD.  Specifically, the one diagnosis of PTSD by Dr. B.G. appeared to be based on the Veteran's report of being in a combat zone in Vietnam.  However, the Veteran's military records did not indicate that the Veteran was ever stationed in Vietnam; as such, the Board did not consider Dr. B.G.'s diagnosis or opinion to be probative.  The Veteran was notified of the decision April 1997, and he did not file an appeal.  The decision is therefore final.  

The evidence of record at the time of the April 1997 rating decision consisted of the Veteran's STRs; the application for compensation received in October 1994; Veteran statements dated in October 1994, December 1994, February 1995, May 1996, August 1996, and October 1996; an October 1992 psychiatric discharge note by Dr. S.R.; a December 1992 psychiatric assessment by Dr. C.G.; and an August 1993 psychiatric diagnostic evaluation by Dr. B.G. to determine whether the Veteran was competent to stand trial.  

Since the April 1997 Board decision, additional evidence has been added to the claims file, including the Veteran's May 2017 Board hearing testimony and a February 2016 treatment record by Dr. M.V.  The treatment record notes diagnoses of major depressive disorder, PTSD, and dissociative amnesia, and is silent for mention of the Veteran having served in Vietnam.  Thus, presumed credible, the treatment record is probative evidence of a current disability.  Accordingly, new and material evidence has been received to reopen the claims for service connection for PTSD.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012). 

As discussed above, the Veteran submitted a February 2016 intake treatment record by Dr. M.V. indicating diagnoses of major depressive disorder, PTSD, and dissociative amnesia.  As such, the Board finds that a remand for a mental health examination is necessary to determine the nature and etiology of any current psychiatric disorders.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran testified in the May 2017 Board hearing that he had been seeing Dr. M.V. for three or four months.  He also indicated that prior to seeing Dr. M.V., he was treated at VA.  The claims file does not currently contain any treatment records from Dr. M.V. beyond the February 2016 intake record, and the most current VA treatment records associated with the claims file are dated in July 2010.  As such, any outstanding pertinent VA and non-VA clinical records should be associated with the claims file.  VA has a duty to seek these records.  38 U.S.C. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from July 2010 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any non-VA treatment records showing treatment of the relevant disabilities, to include treatment records from Dr. M.V.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

3.  Schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to determine the current nature and likely etiology of any diagnosed psychiatric disability, to include PTSD, major depressive disorder, schizophrenia, amnesia, and/or dissociative disorder.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

The examiner should note all psychiatric diagnoses.

For each diagnosed psychiatric disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that disability was incurred in or aggravated by service.  

A thorough rationale should be provided for all opinions expressed, to include discussion of the Veteran's contention that he blacked out or cannot remember anything from the years 1969 to 1992.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completing the above, and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Texas Veterans Commission



Department of Veterans Affairs


